Citation Nr: 1010944	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for plantar fasciitis.

4.  Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to service-connected 
bilateral degenerative joint disease of the knees.

5.  Entitlement to service connection for degenerative joint 
disease and dextroscoliosis of the lumbosacral spine.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004, May 2004, April 2005 and 
February 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

On his substantive appeal dated in March 2006, the Veteran 
withdrew his appeal of claims of entitlement to service 
connection for a colon disability and an abdominal scar.  
Accordingly, these issues will not be further addressed.  See 
38 C.F.R. § 20.204.  

In September 2007, the Board remanded the Veteran's appeal to 
comply with the Veteran's request for a hearing in 
conjunction with this appeal.  However, he subsequently 
withdrew his hearing request in October 2007.  This matter 
was also before the Board in February 2008 at which time the 
issues on appeal were remanded for additional development.  
The matter is once again before the Board.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The preponderance of the evidence is against a finding 
that the Veteran's hiatal hernia is causally related to 
service.  

3.  The preponderance of the evidence is against a finding 
that the Veteran's GERD is causally related to service.  

4.  The preponderance of the evidence is against a finding 
that the Veteran's bilateral plantar fasciitis is causally 
related to service.  

5.  The preponderance of the evidence is against a finding 
that the Veteran has a bilateral ankle disability, claimed as 
secondary to his service-connected bilateral degenerative 
joint disease of the knees, which is causally related to 
service.  

6.  The preponderance of the evidence is against a finding 
that the Veteran's degenerative joint disease and 
dextroscoliosis of the lumbar spine are causally related to 
service.  


CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Plantar fasciitis, bilateral, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  A bilateral ankle disability was not incurred in or 
aggravated by service, is not proximately due to, the result 
of, or aggravated by a service-connected disability, and 
arthritis may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

5.  Degenerative joint disease and dextroscoliosis of the 
lumbar spine were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in January 2003 (for gastrointestinal 
disabilities), in April 2004 (for plantar fasciitis), in 
September 2004 (for bilateral ankle disability) and September 
2005 (for back disability), which was prior to the February 
2004, May 2004, April 2005 and February 2006 adverse 
decisions on appeal, respectively.  In addition, the Veteran 
was provided with VCAA notice by letter dated in March 2008 
that addresses all issues on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2004 letter and in a January 2008 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claims decided herein, and which party was responsible for 
obtaining the evidence.  38 C.F.R. § 3.159; See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  The Board finds that the notice required by the VCAA 
and implementing regulations was furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the disability rating and effective 
date elements in a letter dated in March 2008.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
requesting that the appellant provide information regarding 
treatment for his claimed disabilities and obtaining the 
identified treatment records.  In addition, the appellant 
underwent VA examinations in January 2006 and May 2009.  The 
opinions supplied by the May 2009 examiner were based on the 
Veteran's medical history and complaints, a thorough 
examination of the Veteran, and a review of his claims file.  
The examiner provided sufficient detail for the Board to make 
a decision in this appeal and his report is deemed adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding 
that once VA undertakes the effort to provide an examination 
for a service connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  In further regard to VA's duty to assist the 
appellant with his claims, he was afforded the opportunity to 
attend RO and Board hearings as requested, but he later 
withdrew his hearing requests.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

Service personnel records note that the Veteran sustained 
"internal injuries" on June 8, 1970.  They also show that 
he was awarded the Purple Heart.

Service treatment records show that the Veteran was seen at a 
medical facility in November 1970 complaining of nausea, 
vomiting, abdominal cramps, headaches and malaise.  He was 
hospitalized in November 1970 and diagnosed as having 
malaria.  

The Veteran's separation examination report in July 1971 
shows a normal clinical evaluation of the abdomen and 
viscera, to include lower extremities, feet, and spine.  The 
Veteran denied on a Report of Medical History in July 1971 
having a history of frequent indigestion, stomach trouble, 
back trouble of any kind, or foot trouble.  

On file is a June 1999 x-ray report of the Veteran's left 
foot that was taken due to complaints of left foot pain.  The 
report contains an impression of degenerative changes of the 
first metatarsal-phalangeal joint.  

Private treatment notes in March 2000 and April 2000 note 
that the Veteran had classic plantar fasciitis, heel spur 
pain which had been a chronic, recurring problem.  He was 
assessed as having plantar fasciitis, heel spur syndrome of 
the right heel.  He reported at a visit in September 2000 
that he had done well with orthotics for a long period of 
time, but that his heel pain had returned.  He reported 
marked clinical improvement in his symptoms at a follow-up 
visit in October 2000.

Private hospital records from St. Elizabeth's Hospital in 
October 2000 contain a diagnosis of right fasciitis.  They 
reflect an onset date of September 2000.  It is noted that 
the Veteran had been wearing bilateral orthotics daily.

A private hospital record in June 2001 from Memorial Hospital 
in Illinois notes that the Veteran had a history of reflux 
disease and had had pyrosis and water brash relieved with 
Pepcid daily.  It also notes that the Veteran had had this 
for some time and had occasional dysphagia for solids.  He 
was diagnosed as having reflux disease and mild dysphagia.  
An upper endoscopy was performed with a postoperative 
diagnosis of Schatzki's ring, dilated; hiatal hernia; 
duodenitis.  The assessment was dysphagia likely secondary to 
Schatzki's ring, dilated; duodenitis likely secondary to 
nonsteroidals and hiatal hernia observed.  

In January 2002, the Veteran filed a claim of entitlement to 
service connection for GERD.  

A March 2002 private treatment note shows that the Veteran 
was a new patient and that his clinical examination and 
history were consistent with plantar fasciitis, heel spur 
syndrome, right heel.  This was noted to be a chronic 
recurring problem in the Veteran increasing in intensity and 
unresponsive to a variety of conservative management.  
Subsequent treatment records in March 2002 note improvement 
in this condition and that the Veteran was being prescribed 
functional orthotics.  According to a June 2002 private 
treatment record, the Veteran's bilateral plantar fasciitis, 
heel spur syndrome, had been a chronic long standing 
deformity improved with functional orthotics over the years.  

A private June 2002 treatment record notes that the Veteran 
had a chronic history of plantar fasciitis, heel spur 
syndrome, bilaterally.  It was noted to be a chronic long 
standing deformity that had been improved with the use of 
orthotics over the years.  He was noted to be in need of 
orthotics.  

The Veteran attended a VA gastrointestinal examination in 
April 2003 for GERD.  The examiner noted that his review of 
the Veteran's service treatment records did not reveal any 
information concerning complaints of or treatment for GERD.  
He referred to a note by Dr. Aristides Barcia in September 
2000 noting that the Veteran had had pyrosis and water brash 
relieved by Pepcid for some time as well as occasional 
dysphagia of solid foods.  He further reported that a hiatal 
hernia had been found by an esophagogastroduodenoscopy (EGD) 
performed in August 2001.  The Veteran reported that his 
symptoms began approximately 25 years earlier with dysphagia 
of solid foods which had improved to some extent with the 
dilation of the Schatzki's ring in August 2001.  The Veteran 
was diagnosed as having endoscopic evidence of hiatal hernia, 
with reported reflux with persistent symptoms.  

A VA upper GI performed in May 2003 revealed a small hiatal 
hernia, otherwise a normal upper GI.

A January 2004 private treatment record notes that the 
Veteran had not been seen for over a year.  Findings revealed 
a well-localized trigger point area on the plantar fascia 
midportion as well as the medial band at the attachment to 
the heel.  Consideration was to be given for a cortisone 
injection if symptoms persisted.  

On file is a February 2004 VA treatment record noting that 
the Veteran had plantar fasciitis and heel spur syndrome of 
the left heel.  Surgery was to be considered if symptoms 
persisted.  

A March 2004 private physical therapy record contains a 
diagnosis of left plantar fasciitis.  

A VA Primary Care History and Physical record dated in March 
2004 includes diagnoses of GERD, hiatal hernia, and plantar 
fasciitis, all noted to be stable.  His past medical history 
included old war injuries to head and ankles. 

In the Veteran's Notice of Disagreement dated in June 2004, 
the Veteran stated that he did receive an injury of plantar 
fasciitis in service when he was blown off of an Armored 
Personnel Carrier (APC) on June 8, 1970, which "caused a 
problem".  He noted that he was service connected for his 
knees stemming from the incident, but was never examined by 
VA to see if he had plantar fasciitis.   

VA treatment records in July 2004 show an admitting diagnosis 
of calcaneonavicular joint coalition, probably fibrous in 
nature.  It is noted that the Veteran had presented with 
bilateral foot and ankle pain centered over the sinus tarsi 
area.  The Veteran reported chronic pain for many years which 
had recently become aggravated with increased walking.  X-
rays revealed fibrous coalition at the "CM" joint.  The 
Veteran was given a cortisone injection in the left sinus 
with nearly complete relief of symptoms.  Later in July 2004 
he was given a cortisone injection in the right sinus tarsi.  

In September 2004, the Veteran filed a claim of entitlement 
to service connection for a bilateral ankle disability.  He 
said that it was his opinion that this condition was 
secondary to combat wounds when he was blown out of an 
antipersonnel carrier after it hit a land mine.  

Private treatment records from Shakeel Ahmed, M.D., show that 
the Veteran had presented for evaluation of dysphagia and 
heartburn in September 2004.  Dr. Ahmed said that due to the 
Veteran's history of a Schatzki's ring he was scheduling him 
for an EGD with dilation.  He also initiated him on a Proton 
pump inhibitor. 

An EGD report dated in October 2004 contains a preoperative 
diagnosis of history of dysphagia and a postoperative 
diagnosis of distal esophageal stricture, status post 
dilation.  

VA outpatient records in December 2004 show that the Veteran 
had been prescribed new orthotic inserts for his plantar 
fasciitis.  They also show that he complained of back and 
ankle pain and was aware that it was arthritis for which he 
obtained relief from Naprosyn.  He reported that he had 
received steroid injections in both ankles which provided a 
good effect.  

A VA problem list in December 2004 contains diagnoses of 
plantar fasciitis fibromatosis, GERD, and hiatal hernia.

In January 2005, the Veteran filed a claim of entitlement to 
service connection for a low back disability which he 
asserted was a result of the land mine incident in service on 
June 8, 1970, when the vehicle he was traveling in blew him 
about 35 to 40 feet.  He said the incident caused injuries to 
his head, knees, and back as well as internal injuries.  

In May 2005, the RO received medical text information from 
the internet regarding plantar fasciitis.  

X-rays of the Veteran's lumbosacral spine taken in January 
2006 revealed a moderate diffuse dextroscoliosis of the 
lumbar spine.

During a VA general examination in January 2006, the Veteran 
reported that he had complained of knee and ankle pain 
following the land mine accident in service in June 1970.  He 
said his ankle pain had worsened over the past year, but he 
received cortisone injections in both ankles as well as his 
feet which gave him relief for approximately six months.  He 
denied any recent visits to podiatry and said that Aleve 
reduced his foot symptoms.  Regarding his back, the Veteran 
reported that his low back pain had worsened since 2004 and 
he reported in November 2005 that he had pain radiating down 
his right leg area.  He also had a noted history of GERD and 
hiatal hernia since 1980.  X-rays of the Veteran's left ankle 
taken in January 2006 revealed a normal left ankle 
examination and a normal right ankle examination, small 
plantar calcaneal spur.  The Veteran's "service connected 
conditions" included moderate dextroscoliosis of the lumbar 
spine and his "non service connected conditions" included 
plantar fasciitis and GERD.  

SSA records include a March 2006 x-ray report of the 
Veteran's lumbosacral spine from Memorial Hospital that was 
taken for complaints of back pain.  The report contains an 
impression of age appropriate mild degenerative marginal 
spurs without other evidence of diskogenic changes.  There is 
no fracture, subluxation or hypertrophic changes of facets.  
The bony central canal has normal caliber.  

A decision from SSA in August 2007 shows that the Veteran was 
awarded disability benefits effective in March 2006 for PTSD 
and depression.  

The Veteran reported at a VA examination in March 2009 that 
he was diagnosed as having hiatal hernia and GERD 
approximately 15 years earlier.  He said that x-ray 
evaluation confirmed hiatal hernia.  He also said that he was 
diagnosed as having plantar fasciitis in 2003.  Regarding 
bilateral ankle pain, the Veteran reported that he was 
diagnosed as having arthritis of his ankles in 2003.  As far 
as his back, the Veteran said that he had been diagnosed as 
having scoliosis in 2008.  He reported receiving physical 
therapy and two chiropractic treatments over the past two 
years.  He denied any new trauma or surgery to his back or 
ankles.  X-rays of the Veteran's right ankle revealed a 
negative exam.  Left ankle x-rays showed mild osteoarthritis.  
Lumbosacral x-rays showed minimal scoliosis and minimal 
degenerative changes L3 vertebral body.  The examiner 
diagnosed the Veteran as having hiatal hernia, GERD - 
controlled with medication, plantar fasciitis bilateral feet, 
degenerative joint disease left ankle, normal examination of 
the right ankle with somatic complaints, and degenerative 
joint disease of the lumbar spine with dextroscoliosis.

The examiner noted that the Veteran received treatment in 
service in November 1970 for diarrhea, nausea, vomiting, 
abdominal cramps, headaches, malaise and fever, the etiology 
of which was malaria.  He added that treatment for malaria 
resulted in resolution of the symptoms and that there was no 
further documentation of recurrence of these symptoms.  He 
went on to opine that the Veteran's hiatal hernia and GERD 
were less likely as not caused by or the result of the 
Veteran's military service.  He explained that there was no 
evidence or documentation of pyrosis, heartburn, indigestion, 
or epigastric pain in the service treatment records.  He also 
noted that the diagnoses of hiatal hernia and GERD had been 
made several years after discharge.  He concluded by stating 
that there was no causal relationship.  

Regarding plantar fasciitis, the examiner said that the 
Veteran had been diagnosed as having this disability in 2003 
and that the pain had resolved with treatment until the prior 
month.  He said that presently the Veteran had pain in the 
ball of each foot.  He noted that the Veteran had been blown 
from his APC after hitting a land mine in 1970, had been 
treated in the hospital and released to return to his unit 
after one week.  He opined that the Veteran's plantar 
fasciitis was less likely as not caused by or a result of his 
military service.  He reiterated that the Veteran's diagnosis 
of plantar fasciitis had been made in 2003 and that there was 
no documentation of foot problems in his service treatment 
records even after the APC injuries; therefore he said there 
was no established connection between military service and 
plantar fasciitis.  

Regarding a low back disability, the examiner said that the 
Veteran had been diagnosed as having dextroscoliosis 
following a general VA examination in January 2006.  He noted 
that there was no record of low back pain in service, 
although the Veteran did claim he had had intermittent low 
back pain since service and over the last two years he had 
been seen by a chiropractor twice for low back pain.  He said 
the Veteran's feet and shoe heels did not show signs of 
abnormal weight bearing.  He remarked that prior to the 
diagnosis of dextroscoliosis he could not find a previous 
claim for service connection for low back pain.  He said that 
lumbar spine x-rays from 2008 continued to show minimal 
dextroscoliosis and early degenerative changes that were 
consistent with his age.  He said that while the Veteran was 
blown from his APC in 1970, there were no medical records 
demonstrating regular back pain since his discharge and no 
previous claims for back pain.  He opined that the 
dextroscoliosis and low back pain were less likely as not 
caused by or the result of his military service.  

Lastly, the examiner noted that the Veteran had a normal gait 
on examination and bilateral ankle range of motion was 
"good" on the right and "complete" on the left.  He said 
that x-rays taken at the VAMC in 2006 did not show signs of 
osteoarthritis of either ankle and x-rays taken presently 
showed a normal right ankle and very mild osteoarthritic 
changes of the left ankle.  He opined that the left ankle 
osteoarthritis was less likely as not caused by or a result 
of the Veteran's service-connected bilateral knee disorder.  
He explained that because there were no signs of abnormal 
weight bearing and no signs of osteoarthritis of the left or 
right ankle in 2006, it was his conclusion that the current 
mild osteoarthritis in the left ankle was from normal wear 
and tear over 60 years of life.  

Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Further, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

As an initial matter, the Board finds that the Veteran's 
account of being injured when the APC he was riding in was 
hit by a land mine to be consistent with combat.  Moreover, 
he is already in receipt of service connection for 
disabilities - including a bilateral knee disability - that 
were purportedly incurred during this incident.  In short, 
the Board accepts the Veteran's account of this incident as 
true.  

As noted above, in addition to the incident in service, 
competent evidence is still required to establish the 
disabilities being claimed as well as a link between such 
disabilities and service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  

After a careful review of the evidence, the Board finds that 
the evidence is against the Veteran's claims of service 
connection for a hiatal hernia, GERD, plantar fasciitis, 
bilaterally, a bilateral ankle disability, to include as 
secondary to service-connected bilateral degenerative joint 
disease of the knees, and degenerative joint disease and 
dextroscoliosis of the lumbar spine.  

The medical evidence of record discussed above shows that the 
Veteran has been diagnosed as having a hiatal hernia, GERD, 
plantar fasciitis, bilaterally, mild osteoarthritis of the 
left ankle and dextroscoliosis of the lumbar spine.  However, 
the earliest indication of these disabilities being claimed 
is many years after service.  Plantar fasciitis of the right 
and left feet is first noted in private office notes in March 
and April 2000.  With respect to GERD and a hiatal hernia, 
the Veteran reported having gastrointestinal symptoms since 
approximately 1980, although the first diagnoses of these 
disabilities are not found until June 2001 (see Memorial 
Hospital records dated in June 2001).  In any event, these 
disabilities became manifest many years after service.  
Regarding left ankle osteoarthritis, this condition is first 
noted by x-ray during a March 2009 VA examination.  The March 
2009 examiner specifically noted that earlier ankle x-rays 
performed by VA in 2006 did not show osteoarthritis in either 
ankle.  Left ankle x-rays in June 1999 showed only 
degenerative changes in the left ankle.  A diagnosis of 
dextroscoliosis of the lumbar spine is not noted in the 
medical records until January 2006. 

With the exception of the Veteran's claimed bilateral ankle 
disability and back disability, the Veteran has not asserted 
that he has experienced symptoms from his claimed 
disabilities ever since service.  As far as his bilateral 
ankle disability and back disability is concerned, he has 
indicated, including at a VA general examination in January 
2006, that he has had ankle and back symptoms ever since the 
land mine incident in service.  The Board finds these 
assertions at odds with the Veteran's July 1971 Report of 
Medical History wherein he specifically denied having a 
history of back trouble of any kind or foot trouble.  
Moreover, he was found to have normal clinical evaluations of 
his spine and feet at his July 1971 separation examination.  
Furthermore, the Veteran was neither treated for nor 
complained of back or foot trouble for many years after 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  
Accordingly, the Board finds that the Veteran's assertions 
made decades after service of experiencing continuous back 
and ankle symptomatology since service to be outweighed by 
his denial of such symptoms at his service discharge in 
addition to the prolonged period without medical complaint of 
such symptoms.  In other words, these assertions are not of 
sufficient weight to establish service connection based on 
continuity of symptomatology.  38 C.F.R. § 3.303(b).

In short, because the disabilities being claimed were not 
shown in service, let alone as chronic conditions in service 
and, in view of the lack of continuity of symptomatology of 
these disabilities since service, service connection under 
38 C.F.R. § 3.303(b) is not warranted.  Furthermore, there is 
no medical evidence relating the Veteran's claimed 
disabilities to service or, in the case of his claimed 
bilateral ankle disability, to a service-connected 
disability.  In fact, the only medical nexus opinion evidence 
on file militates against the Veteran's claims.  In this 
regard, there is the opinion by the March 2009 VA examiner 
who opined that it was less likely as not that the 
disabilities claimed were related to the Veteran's service.  

Regarding a hiatal hernia and GERD, the examiner noted that 
the Veteran received treatment in service in November 1970 
for diarrhea, nausea, vomiting, abdominal cramps, headaches, 
malaise and fever, but said that the etiology had been 
malaria and that treatment for malaria had resulted in 
resolution of the symptoms.  The examiner remarked that there 
was no further documentation of recurrence of these symptoms 
and opined that the Veteran's hiatal hernia and GERD were 
less likely as not caused by or the result of the Veteran's 
military service.  He explained that there was no evidence or 
documentation of pyrosis, heartburn, indigestion, or 
epigastric pain in the service treatment records.  Indeed, 
the Veteran denied having a history of frequent indigestion 
or stomach trouble on a July 1971 Report of Medical History 
and was found to have a normal clinical evaluation of abdomen 
and viscera on his July 1971 separation examination report.  
The examiner also noted that the diagnoses of hiatal hernia 
and GERD had been made several years after discharge.  He 
concluded by stating that there was no causal relationship.

The examiner further noted that the Veteran's diagnosis of 
plantar fasciitis had been made in 2003 and that there was no 
documentation of foot problems in his service treatment 
records even after the APC injuries; he said that therefore 
there was no established connection between military service 
and plantar fasciitis.  In this regard, the Veteran 
specifically denied having a history of foot trouble on the 
July 1971 Report of Medical History and was shown to have a 
normal clinical evaluation of the feet per his July 1971 
separation examination report.  

The Veteran's right ankle was found to be normal on 
examination in March 2009 and x-rays revealed a negative 
examination; thus, the Veteran has not been shown to have a 
right ankle disability.  In the absence of proof of a present 
disability, there can be no valid claim.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  As far as left ankle osteoarthritis, 
the March 2009 VA examiner noted that the Veteran had a 
normal gait on examination and bilateral ankle range of 
motion was "good" on the right and "complete" on the left.  
He said that x-rays taken at the VAMC in 2006 did not show 
signs of osteoarthritis of either ankle and x-rays taken 
presently showed a normal right ankle and very mild 
osteoarthritic changes of the left ankle.  He opined that the 
left ankle osteoarthritis was less likely as not caused by or 
a result of the Veteran's service-connected bilateral knee 
disorder.  He explained that because there were no signs of 
abnormal weight bearing and no signs of osteoarthritis of the 
left or right ankle in 2006, it was his conclusion that the 
current mild osteoarthritis in the left ankle was from normal 
wear and tear over 60 years of life.  

Regarding a low back disability, the examiner said that the 
Veteran had been diagnosed as having dextroscoliosis 
following a general VA examination in January 2006.  He noted 
that there was no record of low back pain in service, 
although the Veteran did claim he had had intermittent low 
back pain since service and over the last two years he had 
been seen by a chiropractor twice for low back pain.  He said 
the Veteran's feet and shoe heels did not show signs of 
abnormal weight bearing and remarked that prior to the 
diagnosis of dextroscoliosis he could not find a previous 
claim for service connection for low back pain.  He said that 
lumbar spine x-rays from 2008 continued to show minimal 
dextroscoliosis and early degenerative changes that were 
consistent with his age.  This is indeed consistent with the 
impression on a March 2006 private x-ray report of the 
Veteran's lumbar spine noting age appropriate mild 
degenerative marginal spurs without other evidence of 
diskogenic degenerative changes.  The March 2009 VA examiner 
added that while the Veteran was blown from his APC in 1970, 
there were no medial records demonstrating regular back pain 
since his discharge and no previous claims for back pain.  In 
fact, the Veteran denied a history of back trouble of any 
kind on the July 1971 Report of Medical History and was found 
to have a normal clinical examination of the spine as noted 
on his July 1971 separation examination report.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his presently claimed disabilities are 
related to service and/or a service-connected disability.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires medical evidence 
or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Robinson v. Shinseki, 557 F. 3d 1355 (Fed. Cir. 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
disorders claimed herein require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  In 
the present case there is no medical evidence of record 
showing that these disorders are related to the Veteran's 
active military service or service-connected disability or 
were incurred within any applicable presumptive period and 
the only evidence that addresses the nexus question militates 
against the Veteran's claims.

Because the evidence preponderates against the claims of 
entitlement to service connection for hiatal hernia, GERD, 
plantar fasciitis, bilaterally, a bilateral ankle disability, 
claimed as secondary to service-connected bilateral 
degenerative joint disease of the knees, and degenerative 
joint disease and dextroscoliosis of the lumbar spine, the 
benefit-of-the-doubt doctrine is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for bilateral plantar 
fasciitis is denied.

Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to service-connected 
bilateral degenerative joint disease of the knees, is denied.

Entitlement to service connection for degenerative joint 
disease and dextroscoliosis of the lumbosacral spine is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


